DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 26 March 2019 Claims Priority from Provisional Application 62/648,849, filed 27 March 2018.
Claim Objections
Claim 1 is objected to because the terminology in the preamble of “A method of” should be written “A method comprising”.  Correction is required.
Claims 1, 8 and 15 are objected to because in the representative limitation:
receiving a trained version of the machine learning model, wherein a nonce is generated as a byproduct of the trained version, the nonce being at least a part of a candidate value for a new block being added to a blockchain; 
the phrase “wherein a nonce is generated as a byproduct of the trained version” does not clearly convey “generating a nonce”.  Examiner requests Applicant to put this method step is that is indeed what the Applicant means to convey.
Claims 1, 8 and 15 are objected to because the specification appears to be related to crypto-currency and cost metrics but no mention of crypto-currency or cost metric is recited in the claim language.  Examiner requests Applicant to add such language in order to clarify an inventive concept.
Claims 1, 8 and 15 are objected to because in the representative limitations:
in response to receiving the request
in response to receiving the trained version, determining whether the trained version of the machine learning model satisfies an acceptance criterion; and 
in response to determining that the trained version of the machine learning model satisfies the acceptance criterion, causing release of a token to a user of the client device.
the phraseology “in response to receiving the request”, “in response to receiving the trained version” and “in response to determining that the trained version of the machine learning model satisfies the acceptance criterion” make the limitations conditional limitations  such that, if the condition does not exist - i.e. no response is received from the request – then no limitation is claimed.
Examiner suggests revising clam language ins representative claim 1, to read:
A method comprising:
receiving a request from a client device; 
transmitting based on the request, a machine learning model and training data to the client device; 
…
determining, based on the trained version, whether the trained version of the machine learning model satisfies an acceptance criterion; and 
causing, based on the acceptance criterion, release of a token to a user of the client device.
If that is indeed what the Applicant means to convey.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, citing the representative limitations of claim1:
receiving a trained version of the machine learning model, wherein a nonce is generated as a byproduct of the trained version, the nonce being at least a part of a candidate value for a new block being added to a blockchain;
in response to receiving the trained version, determining whether the trained version of the machine learning model satisfies an acceptance criterion
the specification does not reasonably provide enablement for how “a nonce is generated“ or for how “the trained version of the machine learning model satisfies an acceptance criterion”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 4, 6 and 7 are for releasing a token which is a judicial exception of a method of organizing human activity.
Claim 1 recites, in part, a system for performing the steps of:
receiving a request from a client; 
in response to receiving the request, transmitting “data” client; 
receiving “data” a trained version of the machine learning model, wherein a nonce is generated as a byproduct of the trained version, the nonce being at least a part of a candidate value for a new block being added to a blockchain; 
in response to receiving the trained version, determining whether the trained version of the machine learning model satisfies an acceptance criterion; and 
in response to determining that the trained version of the machine learning model satisfies the acceptance criterion, causing release of a token to a user of the client device.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
receiving a trained version of the machine learning model, wherein a nonce is generated as a byproduct of the trained version, the nonce being at least a part of a candidate value for a new block being added to a blockchain; 
amounts to receiving data wherein no computing device is indicated.  Further phrases such as “the nonce being at least a part of a candidate value for a new block being added to a blockchain” are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
receiving data from, and transmuting data to, a client device; and
causing release of a token to a user of the client device.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 8 and the non-transitory computer readable medium claim 15 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2, 4, 6 and 7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2, 4, 6 and 7 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 9, 11, 13 and 14 otherwise styled as a system, and claims 16, 18 and 20 styled as a non-transitory computer readable medium, would be subject to the same analysis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US Pub. No. 20190236559 A1) in view of  Lee et al (US Pub. No. 20150379429 A1).
Regarding claims 1, 8 and 15, Padmanabhan teaches systems, methods, and apparatuses for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment [0003].  He teaches:
receiving a request from a client device – [0047], [0051] and [0053]; 
in response to receiving the request, transmitting a machine learning model and training data to the client device – [0119] and [0120]; 
receiving a trained version of the machine learning model, wherein a nonce is generated as a byproduct of the trained version, the nonce being at least a part of a candidate value for a new block being added to a blockchain – [0072]; 
in response to receiving the trained version, determining whether the trained version of the machine learning model satisfies an acceptance criterion – [0073]
in response to determining that the trained version of the machine learning model satisfies the acceptance criterion, causing release of a token to a user of the client device - [0064] and [0087].
Padmanabhan does not explicitly disclose a trained version of the machine learning model.
However, Lee teaches methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes [0078].  He teaches a model being trained at a machine learning service, e.g., in response to a request received via a programmatic interface from a client [0333].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan’s disclosure to include a model being trained at a machine learning service as taught by Lee in order to learn from empirical data, and to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like - Lee [0002].
Regarding claims 2, 9 and 16, Padmanabhan does not explicitly disclose determining whether the trained version of the machine learning model satisfies the acceptance criterion as comprising: 
predicting results for the set of training data; 
determining a first aggregate value based on the predicted results; 
determining a second aggregate value based on results of the trained version of the machine learning model;  19
determining an error value based on a difference between the first aggregate value and the second aggregate value
determining that the trained version of the machine learning model satisfies the acceptance criterion based on whether the error value is less than an error threshold value
However, Lee teaches prediction interpretation thresholds used in various types of machine learning problems [0316]. He teaches an interactive graphical display to enable users to define or select exactly how prediction errors for regression models are to be defined, and/or to explore the distribution of the prediction errors for selected error tolerance thresholds [0332].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan‘s disclosure to include prediction interpretation thresholds and prediction errors for regression models as taught by Lee in order to learn from empirical data, and to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like - Lee [0002].
Regarding claims 4, 11 and 18, Padmanabhan teaches, in response to determining that the trained version of the machine learning model does not satisfy the acceptance criterion, preventing the release of the token to the user - [0064] and [0087].
Regarding claims 6 and 13, Padmanabhan teaches 
the request being received by a coordinator system – [0038], [0051] and [0059], and 
the coordinator system assigning tasks to train additional machine learning models using additional training sets – [0059] and [0324].  
Regarding claims 7 and 14, Padmanabhan teaches the coordinator system being decentralized, and management of the tasks being enforced by distributed data structures – [0060] and [0064].
Regarding claim 20, Padmanabhan
the coordinator system assigning tasks to train additional machine learning models using additional training sets [0059] and [0324],wherein the coordinator system is decentralized, and wherein management of the tasks is enforced by distributed data structures [0060], [0064], and [0110].
Additional Comments
Regarding claims 3, 5, 10, 12, 17 and 19, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692